Citation Nr: 0803236	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound, left shoulder.

2.  Entitlement to service connection for degenerative joint 
disease, right shoulder, claimed as secondary to the service 
connected residuals of a gunshot wound, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2007, the veteran presented 
personal testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in June 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in correspondence dated 
in March 2006.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service medical records show that the veteran 
was shot in his left shoulder while serving in Korea in 
April 1951.  He was medically evacuated, and after a period 
of convalescent leave, he was medically discharged from 
active service.  In October 1951, the RO established service 
connection for a gunshot wound, left shoulder, with a 
temporary evaluation of 50 percent.  The evaluation was 
adjusted to 40 percent in a March 1952 RO rating decision.  
The evaluation was based on the veteran's service medical 
records and results of a VA examination.

In April 2005, the veteran filed for an increased evaluation 
of his left shoulder disorder.  He also filed a claim for 
service connection for a right shoulder disorder as secondary 
to his left shoulder disorder.

The veteran's most recent VA examination was in July 2005.  
The examiner reviewed the claims file and interviewed the 
veteran concerning his symptoms.  He opined that the 
veteran's right shoulder degenerative joint disease was 
"less likely as not due to, or as a result of, his left 
shoulder and [was] less likely than not aggravated by the 
service-connected left shoulder condition."  However, he did 
not provide reasons or bases for his opinion.  In his 
June 2007 personal hearing before the undersigned Veterans 
Law Judge, the veteran asserted that the residuals of his 
left shoulder gunshot wound had increased in severity.  
Consequently, a new VA examination is required to ascertain 
the current symptomatology of the veteran's left shoulder 
disorder and clarify the reasons and bases underlying the 
July 2005 examiner's opinion.

The veteran also asserted in his June 2007 personal hearing 
that his most recent treatment from the VA occurred two 
months previously.  The claims file contains no treatment 
records after June 2005.  The VA has a responsibility to 
obtain any relevant records held by any Federal agency.  See 
38 C.F.R. § 159(c)(3).  These records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a left or 
right shoulder disorder since June 2005.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the residuals of the left 
shoulder gunshot wound.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to obtain an 
occupational and recreational history to 
document the veteran's physical 
activities over the years.

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also describe any 
recurrent subluxation or lateral 
instability of the knee as severe, 
moderate, or mild. 

Regarding the right shoulder, the 
physician is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his right 
shoulder disorder was incurred in 
service, or has been aggravated as a 
result of the service-connected left 
shoulder disorder.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




